Title: To George Washington from Brigadier General Hugh Mercer, 7 August 1776
From: Mercer, Hugh
To: Washington, George



Sir,
Perth Amboy [N.J.] 7 Augt [1776] 7 P.M.

Inclosd is some Intelligence from a Deserter who swam over to us—his account that the heavy baggage of the Troops was ordered on board shows an Intended movement of the Troops from Staten Island—By this information no foreign Troops have yet arrived—I will endeavour to procure some Intelligence tonight. I have the honour to be Sir your Excellencys Most obed. St

Hugh Mercer

